DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hegedus et al. (US 2017/0307446) in view of Laughlin et al. (US 4,184,340), Hildebrand et al. (US 6,874,691), and Hardy (US 2017/0214256).
	Per claim 1, Hegedus teaches a thermal buffer device of a temperature monitoring system (20), the device comprising: 	a body (66, 70) including a substantially planar rear surface, wherein the body is a solid block of rigid of thermally insulating material (“polyethylene” para. 0026) and is generally cubic in shape; a temperature probe (50, 54, 94) and a fastening system (74) for securing the rear surface of the body against an attachment surface (30) within a temperature controlled enclosure (10), wherein the attachment surface is at a location in the enclosure selected for temperature monitoring (see figure 1), wherein the temperature controlled enclosure is a refrigerated enclosure (“refrigerator”, para. 0021, line 3) but fails to explicitly teach wherein the body is a solid block of rigid thermally insulating material and is generally cubic in shape and a temperature probe including a probe head that seats within a channel in the body, wherein the rigid thermally insulating material of the body resists momentary fluctuations in temperature in a temperature controlled enclosure within which the device is installed, a wireless gateway of the temperature monitoring system includes a port that connects to the temperature probe, and wherein the port receives voltages associated with temperature sent from the temperature probe and provides a source of power to the temperature probe, wherein a control unit of the temperature monitoring system is configured with an allowed range of temperature values for the refrigerated enclosure and has a wireless connection to the wireless gateway, and wherein the wireless gateway reports the voltages associated with temperature via its port over the wireless connection to the control unit, and wherein the control unit converts the voltages to associated temperature values and generates alarm messages when the associated temperature values are outside the allowed range, and wherein the momentary fluctuations in temperature in the refrigerated enclosure are caused by opening of doors of the refrigerated enclosure and defrost cycles of the refrigerated enclosure.
	However, Laughlin teaches a thermal buffer device including a body (22) being a solid block of rigid thermally insulating material and is generally cubic in shape and 
a temperature probe (21) including a probe head (body of 21) that seats within a channel (space that accommodates 21) in the body, wherein the rigid thermally insulating material of the body resists momentary fluctuations in temperature in a temperature controlled enclosure within which the device is installed (col 5, lines 59-58 of Laughlin), wherein momentary fluctuations in temperature in a refrigerated enclosure are caused by opening of doors of the refrigerated enclosure and defrost cycles of the refrigerated enclosure (i.e. “This permits the alarm mechanism to ignore such temperature changes as are due to an automatic defrosting operation or the opening of the door of the refrigeration apparatus 10 for loading”, col 5, lines 59-58 of Laughlin) for improved functioning and control of the system (col. 1, lines 55-56 of Laughlin).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a body being a solid block of rigid thermally insulating material and is generally cubic in shape and a temperature probe including a probe head that seats within a channel in the body, wherein the rigid thermally insulating material of the body resists momentary fluctuations in temperature in a temperature controlled enclosure within which the device is installed, wherein the momentary fluctuations in temperature in the refrigerated enclosure are caused by opening of doors of the refrigerated enclosure and defrost cycles of the refrigerated enclosure, as taught by Laughlin in the invention of Hegedus, in order to advantageously improve the functioning and control of the system (col. 1, lines 55-56 of Laughlin).
	Further, Hildebrand teaches a temperature monitoring system including a wireless gateway (62) of the temperature monitoring system (fig. 1) that includes a port (wireless gateway 62 necessarily has a “port” associated with 46 that establishes “communication” with between 62 and 46) that that connects to a temperature sensor (56), and wherein the port receives voltages associated with temperature sent from the temperature probe (56) (“The microcontroller periodically reads the analog output voltage of the thermocouple, mathematically converts the value of the analog voltage to a value representing the temperature of the thermocouple”, col. 4, lines 55-61 of Hildebrand) (claim 25), wherein a control unit (i.e. computer system associated with 28 as shown in figure 1 and microprocessor 54) of the temperature monitoring system is configured with an allowed range of temperatures values of a refrigeration system (“air conditioning systems”, col. 4, line 1) (i.e. to clarify, air conditioning system necessarily have allowed ranges of temperatures in which the system is set to operate) and has a wireless connection to the wireless gateway (col. 2, line 67 – col. 3, line 8), and wherein the wireless gateway reports voltages associated with the temperature via the port of the temperature monitoring system over the wireless connection to the control unit (“serially transmits the information via wireless transceiver 62”, col. 4, lines 60-61) and generates alarm messages when associated temperature values are outside the allowed range (“upon detecting an abnormal condition, access a paging system over a telephone connection to notify the appropriate personnel of a potential problem”, col. 3, lines 5-8 of Hildebrand) (claim 26) for reducing energy costs of a cooling system (col. 1, lines 10-24).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature monitoring system including a wireless gateway of the temperature monitoring system that includes a port that that connects to a temperature sensor, and wherein the port receives voltages associated with temperature sent from the temperature probe, wherein a control unit of the temperature monitoring system is configured with an allowed range of temperatures values of a refrigeration system and has a wireless connection to the wireless gateway, and wherein the wireless gateway reports voltages associated with the temperature via the port of the temperature monitoring system over the wireless connection to the control unit and generates alarm messages when associated temperature values are outside the allowed range, as taught by Hildebrand in the combined teachings, in order to advantageously reducing energy costs of a cooling system (col. 1, lines 10-24). 
	Regarding the source of power to the temperature probe, Hardy teaches a temperature monitoring system wherein a wireless gateway (25) provides a source of power to a temperature probe (20) (para. 0190) for simplifying construction of the temperature monitoring system (para. 0190).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a wireless gateway provide a source of power to a temperature probe, as taught by Hardy in the combined teachings, in order to advantageously simplify the construction of the temperature monitoring system (para. 0190).	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hegedus et al. (US 2017/0307446) in view of Laughlin et al. (US 4,184,340), Hildebrand et al. (US 6,874,691), and Hardy (US 2017/0214256) as applied to the claims above and further in view of  Sandberg (US 2017/0254562).
	Per claim 4, Hegedus meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hegedus teaches wherein the fastening system includes one or more screws (“threaded fastener”, para. 0028, line 22) that are introduced into thru-holes (74) of the solid block body, at a front surface (top surface of 70) of the body that opposes the rear surface, wherein the screws secure the rear surface of the body against the attachment surface but fails to explicitly teach and wherein heads of the screws are countersunk below a plane of the front surface.
	However, countersunk screws are old and well known fasteners.  For example, Sandberg teaches a cooling system wherein heads of screws are countersunk below a plane of a front surface (see figure 5 of Sandberg) to allow the screw to remain flush with the front surface (para. 0018, last two lines of Sandberg).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide heads of the screws be countersunk below a plane of a front surface, as taught by Sandberg in the invention of Hegedus, in order to advantageously allow the screw to remain flush with the front surface (para. 0018, last two lines of Sandberg), thereby inhibiting any snagging of elements on the screws.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hegedus et al. (US 2017/0307446) in view of Laughlin et al. (US 4,184,340), Hildebrand et al. (US 6,874,691), and Hardy (US 2017/0214256) as applied to the claims above and further in view of Ebrom et al. (US 2011/0085287).
	Per claim 24, Hegedus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hegedus, as modified, teaches the fastening system affixing the rear surface of the solid block body to the attachment surface but fails to explicitly teach using pieces of interlocking material affixed to the rear surface to provide an interference fit/press fit.  
	However, interference fit mounting systems are old and well known.  For example, Ebrom teaches a refrigeration system including fastening system using pieces of interlocking material affixed to a rear surface of a body to provide an interference fit (“a rear protrusion configured to establish an interference fit”, para. 0068) for maintain proper positioning of the component (para. 0068).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide fastening system using pieces of interlocking material affixed to a rear surface of a body to provide an interference fit, as taught by Ebrom in the invention of Hegedus, as modified, in order to advantageously maintain proper positioning of the device (para. 0068).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hegedus et al. (US 2017/0307446) in view of Laughlin et al. (US 4,184,340), Hildebrand et al. (US 6,874,691), and Hardy (US 2017/0214256) as applied to the claims above and further in view of Gu (CN-107289590-A).
	Per claim 27, Hegedus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hegedus, as modified, fails to explicitly teach a computer system attached to the device that adds internet of things (IoT) capabilities to the device, wherein the capabilities include the ability to form wireless networks and exchange data with other components of the temperature monitoring system.
	However, Gu teaches a cooling system including a computer system (28) attached to a device (42) that adds internet of things (IoT) capabilities (see figure 1) to the device, wherein the capabilities include the ability to form wireless networks (34) and exchange data with other components of a temperature monitoring system (pg. 4, paragraph three through five of English Translation) for reducing the energy consumption and operation cost of the system (pg. 2, last paragraph of the English Translation).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a computer system attached to a device that adds internet of things (IoT) capabilities to the device, wherein the capabilities include the ability to form wireless networks and exchange data with other components of a temperature monitoring system, as taught by Gu in the invention of Hegedus, as modified, in order to advantageously reducing the energy consumption and operation cost of the system (pg. 2, last paragraph of the English Translation).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hegedus et al. (US 2017/0307446) as applied to the claims above and further in view of Mike (US 8,302,408).
	Per claim 28, Hegedus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hegedus, as modified, teaches the solid block body of the device being the rigid thermally insulating material but fails to explicitly teach the material being polytetrafluoroethene (PTFE).  However, PTFE is an old and well known material used in cooling systems.  For example, Miki teaches a cooling system using PTFE for good chemical resistance (col. 5, line 49-50 of Miki).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use PTFE, as taught by Miki in the invention of Hegedus, as modified, in order to advantageously provide good chemical resistance (i.e. col. 5, line 49-50 of Mike).
Response to Arguments
In regards to the applicant’s argument on page 6 that Laughlin does not teach a temperature probe including a probe head that seats within a channel in the body; the examiner respectfully disagrees.  The body of 21 is considered a “probe head” since that is where the sensing is taking place.  Further, the space that accommodates 21 is a “channel” in the body.  Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 7, that “Hildebrand does not teach or suggest the ability to monitor temperature in a refrigerated enclosure “; the examiner did not cite Hildebrand to teach monitoring temperature in a refrigerated enclosure.  Hegedus was cited to teach monitoring temperature in a refrigerated enclosure.  Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 8, that Hegedus, as modified by Laughlin does not teaches the heads of the screws are countersunk below a plane of the front surface to secure the rear surface of the body against the attachment surface; the examiner cite Hegedus or Laughlin to teach that is would have been obvious at the time of filing to have heads of the screws be countersunk below a plane of the front surface to secure the rear surface of the body against the attachment surface.  Sandberg was cited to teach a cooling system that has heads of screws that are countersunk below a plane of a front surface (see figure 5 of Sandberg) to allow the screw to remain flush with the front surface (para. 0018, last two lines of Sandberg). Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 9, that Ebrom discloses friction fit for attaching a badge not a thermal buffer device; it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ebrom is pertinent to the probable of affixing and discloses a refrigeration system including fastening system using pieces of interlocking material affixed to a rear surface of a body to provide an interference fit for maintain proper positioning of a component (para. 0068).  Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 12, that Gu does not teach a thermal buffer device with IoT capabilities; the examiner did not cite Gu to teach a thermal buffer device with IoT capabilities.  Gu was cited to teach a cooling system including a computer system attached to a device that adds internet of things (IoT) capabilities to the device, wherein the capabilities include the ability to form wireless networks  and exchange data with other components of a temperature monitoring system for reducing the energy consumption and operation cost of the system.  Hegedus was cited to teach the thermal buffer device.  Therefore the applicant’s argument is not persuasive and the rejection remains. 
In regards to the applicant’s argument on page 13, that Hegedus does not teaches disclose a solid block body of rigid thermal insulating material; the examiner respectfully disagrees.  Hegedus teaches a body (66 and 70) that is solid (66 and 70 are not gas or liquid, thus 66 and 70 is solid), a block (see figure see figure 2 showing the body as a “block” shape), and rigid thermally insulating material (“polyethylene” para. 0026).  Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 12 that Miki does not teaches a solid block of rigid thermally insulating material;  Miki was not cited to teaches a solid block of rigid thermally insulating material.  Hegedus was cited to teach a solid block of rigid thermally insulating material.  Miki was cited to teaches a cooling system using PTFE for good chemical resistance (col. 5, line 49-50 of Miki).  Therefore the applicant’s argument is not persuasive and the rejection remains.	
Remarks
Claims 13-20 are indicated as WITHDRAWN, however the claims have been deleted.  Amendments to claims should indicated via an underline or strike-though per MPEP 714, section II, paragraph C.  Further, claims 14 and 20 were indicated as CANCELLED in the claims filed on 9/21/2021 and now indicated as WITHDRAWN. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763